EXHIBIT 99.1 FIRST FINANCIAL HOLDINGS, INC. FIRST FINANCIAL HOLDINGS, INC. ANNOUNCES THIRD QUARTER EARNINGS AND DECLARES CASH DIVIDEND CHARLESTON, SOUTH CAROLINA, October 25, 2012 – First Financial Holdings, Inc. (“First Financial,” NASDAQ: FFCH), the holding company for First Federal Bank (“First Federal”), announced today net income available to common shareholders of $5.7 million for the three months ended September 30, 2012, compared with $11.6 million for the three months ended June 30, 2012 and $113 thousand for the three months ended September 30, 2011.Diluted net income per common share was $0.34 for the quarter ended September 30, 2012, compared with $0.70 for the prior quarter and $0.01 for the same quarter last year.The quarter ended June 30, 2012 included a $9.0 million after-tax gain on the acquisition of Plantation Federal Bank (“Plantation”) and a $3.1 million after-tax net charge related to repositioning the balance sheet. For the nine months ended September 30, 2012, net income available to common shareholders was $18.1 million, compared with a net loss of $(45.2) million for the same period of 2011.Diluted net income per common share from continuing operations was $1.09, compared with a net loss of $(2.52) for the first nine months of 2011. “First Financial is pleased to report another quarter of solid earnings as we continue to successfully execute on our strategic priorities,” said R. Wayne Hall, president and chief executive officer of First Financial and First Federal.“In addition to maintaining operating results, we are extremely pleased that credit metrics have remained stable since our bulk loan sale in October 2011.We believe that all of our initiatives have positioned us well to provide enhanced value to our shareholders.” Highlights for the Quarter · Net interest margin increased 27 basis points to 4.35% at September 30, 2012. · Credit metrics remained stable with non-covered nonperforming assets to total assets of 1.42% at September 30, 2012, compared with 1.45% at June 30, 2012. · Net charge-offs totaled $7.0 million for the quarter ended September 30, 2012, compared with $6.7 million for the prior quarter, while the provision for loan losses was $4.5 million and $4.7 million for the quarters ended September 30, 2012 and June 30, 2012, respectively. · First Financial remains well capitalized at September 30, 2012 with total risk-based capital of 15.70%, Tier 1 risk-based capital of 14.42%, and Tier 1 leverage capital of 10.12%.Tangible common equity to tangible common assets ratio increased to 6.77% at quarter end. Balance Sheet Total assets at September 30, 2012 were $3.2 billion, a decrease of $58.7 million or 1.8% from June 30, 2012 and an increase of $39.2 million or 1.2% over September 30, 2011.The decrease from June 30, 2012 was primarily the result of lower portfolio loans due to payoffs and paydowns, and a decline in loans held for sale, partially offset by purchases of bank owned life insurance investments during the quarter.The increase in total assets over September 30, 2011 was principally due to the Plantation acquisition and the Liberty Savings Bank (“Liberty”) branch acquisitions in April 2012, partially offset by a decrease in investment securities and reductions in loans held for sale as a result of the bulk loan sale completed in October 2011. Investment securities at September 30, 2012 totaled $276.6 million, a decrease of $16.8 million or 5.7% from June 30, 2012 and a decrease of $192.9 million or 41.1% from September 30, 2011.The decrease from June 30, 2012 was due to normal principal reductions and cash flows from called securities, partially offset by new security purchases.The decrease from September 30, 2011 was the result of the sale of $203.6 million of mortgage-backed securities during the June 30, 2012 quarter as part of a balance sheet repositioning initiative. The following table summarizes the loan portfolio by major categories. First Financial Holdings, Inc. September 30, 2012 Earnings Release Page 2 LOANS (in thousands) September 30, June 30, March 31, December 31, September 30, Residential loans Residential 1-4 family $ Residential construction Residential land Total residential loans Commercial loans Commercial business Commercial real estate Commercial construction Commercial land Total commercial loans Consumer loans Home equity Manufactured housing Marine Other consumer Total consumer loans Total loans Less: Allowance for loan losses Net loans $ Total loans at September 30, 2012 decreased $58.1 million or 2.2% from June 30, 2012 and increased $219.0 million or 9.3% over September 30, 2011.The decrease from June 30, 2012 was a result of reductions in all three major loan categories due to several large payoffs and paydowns on commercial real estate and commercial land loans, higher loss claims on the Plantation portfolio, and normal cash flows.The marine portfolio increased $9.7 million or 16.2% due to strong demand for First Federal’s yacht loan product, which was introduced earlier in 2012.The increase over September 30, 2011 was primarily the result of the Plantation and Liberty acquisitions which occurred during the June 30, 2012 quarter. The allowance for loan losses was 1.80% of total loans at September 30, 2012, compared with 1.85% of total loans at June 30, 2012 and 2.31% of total loans at September 30, 2011.The decrease in the allowance ratio from June 30, 2012 was due to the continued improvement in historical loss factors and stable credit metrics since the bulk loan sale in October 2011.In addition, the change in the allowance ratio from September 30, 2011 was affected by acquiring loans in the Plantation and Liberty acquisitions that are carried at fair value and do not currently have an associated allowance.The allowance for loan losses at September 30, 2012 was 1.99% of loans excluding loans covered under a purchase and assumption loss share agreement (“loss share agreements”) with the FDIC (“covered loans”), and represented 1.2 times coverage of the non-covered nonperforming loans. At September 30, 2012, loans held for sale totaled $53.8 million, a decrease of $18.6 million or 25.7% from June 30, 2012 and a decrease of $41.1 million or 43.3% from September 30, 2011.The decrease from June 30, 2012 was related to the volume of mortgage origination and timing of sales closed in the secondary market during the current quarter.Loans held for sale at September 30, 2011 were comprised of $40.8 million in residential mortgage loans awaiting sale in the secondary market and $54.1 million of loans in the bulk loan sale pool.The decrease from September 30, 2011 was principally caused by completing the bulk loan sale in October 2011, partially offset by higher residential mortgage loans held for sale due to additional volume from the correspondent lending expansion. The FDIC indemnification asset, net at September 30, 2012 was $75.0 million, a decrease of $2.3 million or 3.0% from June 30, 2012 and an increase of $24.6 million or 48.7% over September 30, 2011.The decrease from June 30, 2012 was due to the receipt of claims reimbursement from the FDIC, partially offset by normal accretion.The increase over September 30, 2011 was the result of establishing a $34.3 million indemnification asset during the second quarter of 2012 due to the Plantation transaction, as well as normal accretion of the existing indemnification asset, partially offset by the receipt of claims reimbursement from the FDIC.Additionally, First Federal began to amortize a potentialimpairment on the FDIC indemnification asset related to the Cape Fear transaction as the performance of the underlying loans has been better than originally projected and may result in lower future reimbursements under the loss share agreement.In addition, the accretable yield on the Cape Fear covered loans was adjusted during the current quarter, which contributed to the increase in net interest income and significantly offset the amortization expense related to the FDIC indemnification asset. First Financial Holdings, Inc. September 30, 2012 Earnings Release Page 3 Bank owned life insurance totaled $50.2 million at September 30, 2012, an increase of $40.2 million over June 30, 2012 and an increase of $50.2 million over September 30, 2011.The increases were the result of establishing a bank owned life insurance program on certain corporate officers as part of a strategy to reduce total benefits costs. Other assets totaled $83.0 million at September 30, 2012, a decrease of $20.1 million or 19.5% from June 30, 2012 and a decrease of $35.6 million or 30.0% from September 30, 2011.The decreases were principally due to current tax adjustments recorded, federal tax refunds received during the twelve month period ended September 30, 2012 and a $2.1 million write-down of the state deferred tax asset during the first quarter of 2012 after First Federal’s conversion to a South Carolina state-chartered commercial bank related to a difference in applicable South Carolina tax laws for banks versus thrifts.In addition, other real estate owned (“OREO”) at September 30, 2012 declined $6.6 million and $4.6 million from June 30, 2012 and September 30, 2011, respectively, as sales of properties outpaced foreclosures. Core deposits, which include checking, savings, and money market accounts, totaled $1.6 billion at September 30, 2012, an increase of $26.2 million or 1.6% over June 30, 2012 and an increase of $395.1 million or 32.3% over September 30, 2011.The increases were primarily the result of the Plantation and Liberty transactions as well as the introduction of new retail deposit products and sales processes during 2012.Time deposits at September 30, 2012 totaled $1.0 billion, a decrease of $112.6 million or 10.2% from June 30, 2012 and a decrease of $81.2 million or 7.5% from September 30, 2011.The decreases were the effect of planned reductions in maturing high rate retail and wholesale time deposits, partially offset by the Plantation and Liberty transactions. Advances from the Federal Home Loan Bank (“FHLB”) at September 30, 2012 totaled $253.0 million, an increase of $20.0 million or 8.6% over June 30, 2012 and a decrease of $305.0 million or 54.7% from September 30, 2011.The increase over June 30, 2012 was essentially caused by short-term funding needs.The decrease from September 30, 2011 was primarily the effect of prepaying $125.0 million of long-term FHLB advances during the June 30, 2012 quarter as part of a balance sheet repositioning initiative, as well as a shift in funding mix due to the organic growth of core deposits and the acquisition of low-cost deposits from Plantation and Liberty. Shareholders’ equity at September 30, 2012 was $292.5 million, an increase of $5.2 million or 1.8% over June 30, 2012 and an increase of $24.0 million or 8.9% over September 30, 2011.The increases were due to the effect of net operating results, partially offset by a reduction in accumulated other comprehensive income related to investment securities valuations during the last twelve months.Both First Financial’s and First Federal’s regulatory capital ratios are in excess of “well-capitalized” minimums, as presented in the following table. For the Quarters Ended September 30, June 30, March 31, December 31, September 30, First Financial Equity to assets % Tangible common equity to tangible assets (non-GAAP) Book value per common share $ Tangible book value per common share (non-GAAP) Dividends paid per common share, authorized Common shares outstanding, end of period (000s) Regulatory Minimum for "Well-Capitalized" Tier 1 leverage capital ratio1 5.00% Tier 1 risk-based capital ratio1 Total risk-based capital ratio1 First Federal2 Leverage capital ratio 5.00% Tier 1 risk-based capital ratio Total risk-based capital ratio 1Interest income used in the average rate calculation includes the tax equivalent adjustment of $592 thousand, and $447 thousand for the nine months ended September 30, 2012, and 2011, respectively, calculated based on a federal tax rate of 35%. 2Average loans include loans held for sale andnonaccrual loans.Loan fees, which are not material for any of the periods, have been included in loan interest income for the rate calculation. Asset Quality First Financial Holdings, Inc. September 30, 2012 Earnings Release Page 4 The following tables illustrate the trend in quality and risk inherent in the loan portfolio. DELINQUENT LOANS September 30, 2012 June 30, 2012 March 31, 2012 December 31, 2011 September 30, 2011 (30-89 days past due) (dollars in thousands) $ % of Portfolio $ % of Portfolio $ % of Portfolio $ % of Portfolio $ % of Portfolio Residential loans Residential 1-4 family $ % $ % $ % $ % $ % Residential land 65 Total residential loans Commercial loans Commercial business Commercial real estate Commercial construction Commercial land Total commercial loans Consumer loans Home equity Manufactured housing Marine Other consumer Total consumerloans Total delinquent loans $ % $ % $ % $ % $ % Total delinquent loans at September 30, 2012 increased $405 thousand or 3.7% from June 30, 2012 and decreased $3.3 million or 22.3% from September 30, 2011 due to continued collection efforts.Total delinquent loans at September 30, 2012 included $1.4 million in covered loans, as compared with $2.9 million at June 30, 2012. September 30, 2012 June 30, 2012 March 31, 2012 December 31, 2011 September 30, 2011 NONPERFORMING ASSETS (dollars in thousands) $ % of Portfolio $ % of Portfolio $ % of Portfolio $ % of Portfolio $ % of Portfolio Residential loans Residential 1-4 family $ % $ % $ % $ % $ % Residential land Total residential loans Commercial loans Commercial business Commercial real estate Commercial construction Commercial land Total commercial loans Consumer loans Home equity Manufactured housing Marine 90 29 63 47 Other consumer Total consumerloans Total nonaccrual loans Loans 90+ days still accruing 74 75 51 Restructured loans, still accruing Total nonperforming loans % Nonperforming loans held for sale Other repossessed assets acquired Total nonperforming assets $ Total nonperforming assets at September 30, 2012 decreased $7.5 million or 9.6% from June 30, 2012 and decreased $37.9 million or 34.9% from September 30, 2011.The decrease from June 30, 2012 was primarily the result of a $6.6 million reduction in OREO due to continued sales and write-downs.Total nonperforming loans decreased from the linked quarter as a result of ongoing active management of special assets.The decrease from September 30, 2011 was principally due to resolution of several nonperforming commercial loans, the October 2011 bulk loan sale of nonperforming loans held for sale, and a decline in OREO, partially offset by increases in nonperforming residential mortgage and consumer loans.Covered nonperforming loans totaled $10.0 million at September 30, 2012, essentially unchanged from June 30, 2012 and a decrease of $9.0 million from September 30, 2011.Covered OREO totaled $14.6 million at September 30, 2012, a decrease of $5.4 million from June 30, 2012 and an increase of $5.9 million from September 30, 2011.The increase from September 30, 2011 was due to properties acquired in the Plantation transaction, partially offset by a decline in the level of legacy OREO properties due to sales and writedowns. First Financial Holdings, Inc. September 30, 2012 Earnings Release Page 5 Classified loans at September 30, 2012 totaled $117.8 million, an increase of $4.4 million or 3.9% over June 30, 2012 and an increase of $9.4 million or 8.7% over September 30, 2011.The increases were the effect of a prolonged cycle to resolve foreclosed residential mortgages in South Carolina.Covered classified loans totaled $20.6 million at September 30, 2012, essentially unchanged from June 30, 2012 and a decrease of $13.5 million or 39.5% from September 30, 2011.Non-covered classified assets to Tier 1 capital and the allowance for loan losses totaled 27.58% at September 30, 2012, compared with 26.83% and 39.32% at June 30, 2012 and September 30, 2011, respectively. September 30, 2012 June 30, 2012 March 31, 2012 December 31, 2011 September 30, 2011 NET CHARGE-OFFS (dollars in thousands) $ % of Portfolio* $ % of Portfolio* $ % of Portfolio* $ % of Portfolio* $ % of Portfolio* Residential loans Residential 1-4 family $ % $ % $ % $ % $ % Residential land 78 Total residential loans Commercial loans Commercial business Commercial real estate Commercial construction 11 (2
